Citation Nr: 0526013	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-29 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.  Medical records indicate that the veteran 
apparently served with a reserve component after his term of 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran was not treated for a psychiatric disorder 
until many years after service.

2.  There is no evidence that a paranoid personality disorder 
with schizoid traits, depression, or chronic pain syndrome, 
was manifested until 1984; none of these problems is 
attributable to his period of military service.


CONCLUSION OF LAW

The veteran does not have a paranoid personality disorder 
with schizoid traits, depression, or chronic pain syndrome 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) show no 
complaints of or treatment for any psychiatric disorder or 
pain syndrome.  The reports of his enlistment and separation 
examinations show no indication of any such abnormality.  
Periodic examinations conducted while in the Air National 
Guard, including the last one of record, dated in February 
1977, report no psychiatric abnormalities.

The veteran was diagnosed with a situational adjustment 
disorder with some depressive features while hospitalized for 
a back disorder in June 1984.  In a July 1996 rating 
decision, the veteran was awarded entitlement to a non-
service-connected pension based on several non-service-
connected disabilities, including paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome, which the rating decision showed was effective from 
March 1993, the date of the veteran's original claim of 
entitlement to a non-service-connected pension.  

The veteran submitted a claim, dated in November 2003, 
requesting service connection for his paranoid personality 
disorder with schizoid traits, depression, and chronic pain 
syndrome.  The veteran contended that these problems had 
their origin in military service, where he was required to 
work very long hours under unrelenting pressure from his 
superiors.  Of record is a letter from the veteran's treating 
psychologist, T.P., Ph.D., sent in response to a request from 
the veteran.  Dr. T.P. summarized the veteran's history as 
reported to him by the veteran, including the contention of 
having extraordinarily long work hours and pressure from 
superiors.  

Dr. T.P. noted that the veteran described significant 
problems in service with physical and mental exhaustion.  The 
veteran contended that, while he was subjected to these 
extraordinary working conditions, others were not, and that, 
in comparison, high ranking Air Force officers did not have 
to do anything but sit at their desks.  The veteran also 
described marital problems which ended in divorce after his 
unfaithful wife bore a child by a local policeman, and 
further related that, as a result, police from two local 
jurisdictions kept an eye on the veteran, resulting in three 
driving-while-under-the-influence convictions because of the 
heightened scrutiny.  The veteran also blamed his attorney 
for doing an inadequate job in defending him.  

Dr. T.P. noted that the veteran had had considerable anger 
because of the numerous injustices he had experienced, which 
resulted in the veteran feeling like he is at fault for 
everything.  The veteran also described to Dr. T.P. what he 
termed as the unfairness of various governmental 
institutions, including the legal system and VA.  The veteran 
described complaints of significant chronic pain, including 
back and dental pain.  The doctor noted that the veteran is 
often quite angry during psychotherapy sessions about events 
that have happened to him, and that, while he appreciates the 
opportunity to ventilate, he continues to focus on the 
injustices in life and the poor way he believes he has been 
treated over the years.  

Dr. T.P. concluded that the veteran was pessimistic and 
expected to fail and to be humiliated.  He exhibited 
irritable moodiness much of the time, and tended to perceive 
every avenue of gratification as fraught with conflict.  He 
expressed feelings of unworthiness and uselessness, and 
tended to feel demeaned and unappreciated by others and life 
in general.  Dr. T.P. diagnosed major depressive disorder and 
paranoid personality disorder.  Dr. T.P. did not provide an 
opinion as to whether the veteran's current major depressive 
and paranoid personality disorders were in any way related to 
his military service.  

Following the RO's initial denial of this claim, the RO 
received another letter from Dr. T.P., initiated at the 
veteran's request.  Dr. T.P. noted that the veteran continued 
to demonstrate mood-related problems, and was inclined to be 
very negativistic and to have a hopeless outlook.  It was 
noted that the veteran was quite bitter regarding his 
military experiences, and continued to be frustrated toward 
VA, perceiving himself as having been "used" while in the 
military, and, as a result, he was unable to rid himself of 
his anger about what he was put through.  

The RO also received a letter from T.O., a friend of the 
veteran who had served with him in the Air Force, and worked 
closely with him on the same work team.  T.O.'s letter was an 
often word-for-word copy of the veteran's own original claim 
for service connection.  The letter from T.O. concluded with 
"I believe all those long stressful hours ha[ve] [a]ffected 
both of our mental and physical health."

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current disability.  However, 
there is no medical evidence of in-service incurrence or 
aggravation of a injury or disease, and there is no medical 
evidence of a nexus between any current disability and any 
in-service disease or injury.  

The Board also notes that, in two letters to the RO, the 
veteran's psychologist did not venture to provide a medical 
opinion connecting any disability to his military service.  
The only evidence of record supportive of the veteran's claim 
that his current disabilities are related to his military 
service consists of the lay statements of the veteran 
himself, and of his service buddy.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experienced, he is not competent to provide medical opinion 
as to their etiology.  Similarly, the veteran's buddy, T.O., 
is not competent to provide medical opinion that the long 
stressful hours of work in service affected the veteran's 
mental and physical health.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  The absence of evidence, particularly for so many 
years after service is of significant evidentiary weight.  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, the month following receipt of his claim, and several 
months before the RO's denial of service connection.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

The RO did not, in explicit language, specifically request 
that the veteran provide any evidence or information he had 
pertaining to his claim.  However, reading the December 2003 
letter as a whole, the Board finds that the letter was in 
compliance with the "fourth notice element."  See Mayfield, 
19 Vet. App. at 127.  The letter fulfilled the essential 
purposes of the regulation in that it gave notice to the 
veteran that specifically told him that he should provide or 
identify any or all additional private or military medical, 
pharmacy, insurance, and employment physical examination 
records which would support his claim so that VA could obtain 
them on his behalf.  The veteran was also asked to identify 
dates of treatment at VA medical facilities which would 
support his claim so that VA could obtain them.  Since 
adjudication of this issue involves only medical evidence, by 
informing the veteran that he should submit or identify both 
private and VA medical evidence, VA effectively asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  In response to the RO's notice, the 
veteran responded in January 2004, identifying the military 
and post-military care he had received, all of the records 
for which were obtained and are identified above.  In light 
of the foregoing, the Board concludes that VA is in 
compliance with its duty to request the veteran to submit any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Mayfield, 
19 Vet. App., at 127.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private treatment reports identified by the 
veteran and discussed above.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of service connection, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, there is evidence of 
current disability, but there is no indication, except by way 
of unsupported allegation, that the claimed disabilities may 
be associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for paranoid personality 
disorder with schizoid traits, depression, or chronic pain 
syndrome, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


